BASKIN, Judge.
We affirm the decision of the trial court granting a final summary judgment and mandatory injunction enjoining appellant, Bayshore Cooperative, Inc., from assessing carrying charges for common expenses in a manner other than the proportionate assessment provided for in the cooperative documents, particularly the occupancy agreement.
The Occupancy Agreement provides for monthly charges “equal to one-twelfth of the Member’s proportionate share of the sum required by the Corporation, as estimated by its Board of Directors” and provides that “[n]o Member shall be charged with more than his proportionate shares. .” The cooperative documents may not be changed without amendment to the bylaws. See Pepe v. Whispering Sands Condominium Association, Inc., 351 So.2d 755 (Fla.2d DCA 1977) and Thiess v. Island House Association, Inc., 311 So.2d 142 (Fla.2d DCA 1975). Thus, the directors may change the total amount required to be paid, but they may not increase the size of the proportionate share to make all shares equal. See § 719.107(2), Fla.Stat. (1977).1
Affirmed.

. Section 719.107(2), Florida Statutes (1977), provides:
Funds for the payment of common expenses shall be collected by assessments against unit owners in the proportions or percentages of sharing common expenses provided in the cooperative documents.